DECISION
The application of the above-named defendant for a review of the sentence of SO years, imposed on March 16, 1967, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) No change be made in the sentence heretofore imposed.
The reason for the above decision: Insufficient evidence in the opinion of this Board to warrant any reduction of sentence heretofore imposed and, further, it appears that this prisoner will be considered for parole in August of 1968.
SENTENCE REVIEW DIVISION
Victor H. Fall, chairman; Philip C. Duncan, Paul G. Hatfield.